Order of Appellate Division affirmed. This is an action of tort for injuries and consequential damages resulting from an accident involving a truck driven by the individual defendant and registered in the name of the corporate defendant. Each defendant presented a request that there was no evidence of negligence. The judge denied these requests and found for both plaintiffs. The Appellate Division vacated the finding and ordered that a finding be entered for the defendants. The plaintiffs appealed. For the reasons set forth in the opinion of the Appellate Division there was no error. There it was said, “If we disregard the defendants’ evidence, the only evidence we have left bearing on the [individual] defendant’s operation of the truck is that it passed the [minor] plaintiff within the ‘width of arms.’ This is virtually the plaintiffs’ entire version of how the accident happened. No claim is made that the [corporate] defendant’s truck struck the [minor] plaintiff before he lost control of his bicycle, and, except for the fact that the [minor] plaintiff was thrown from his bicycle and injured, there is no evidence with respect to just what happened after he lost control. In our opinion the evidence did not warrant a finding that the [individual] defendant was negligent.” Compare Hinckley v. Capital Motor Transp. Co. Inc. 321 Mass. 174.